Case: 2:19-cv-01325-SDM-KAJ Doc #: 51 Filed: 03/25/20 Page: 1 of 2 PAGEID #: 510




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

PHILIP CHARVAT, individually and on behalf            Case No. 2:19-cv-1325
of a class of all persons and entities similarly
situated,                                             Judge Morrison

               Plaintiff,                             Magistrate Judge Jolson

vs.

LE ENERGY, LLC d/b/a UTILITY GAS &
POWER,

               Defendant.

                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Philip Charvat and

Defendant LE Energy, LLC respectfully submit this Stipulation of Dismissal of all of the

individual claims of Philip Charvat with prejudice. The parties request that this Court retain

jurisdiction to enforce through contempt proceedings and otherwise the terms and conditions of

the settlement agreement pursuant to which this Stipulation of Dismissal is filed.


Respectfully submitted,

/s/ Brian K. Murphy                                  /s/ Matthew A. Keilson
Brian K. Murphy, Trial Attorney (0070654)            Ryan D. Watstein (admitted pro hac vice)
Jonathan P. Misny (0090673)                          Matthew A. Keilson (admitted pro hac vice)
Murray Murphy Moul + Basil LLP                       Kabat Chapman & Ozmer LLP
1114 Dublin Road                                     171 17th Street NW, Suite 1550
Columbus, OH 43215                                   Atlanta, GA 30363
(614) 488-0400                                       (404) 400-7300
(614) 488-0401 facsimile                             (404) 400-7333 facsimile
murphy@mmmb.com                                      rwatstein@kcozlaw.com
misny@mmmb.com                                       mkeilson@kcozlaw.com
Case: 2:19-cv-01325-SDM-KAJ Doc #: 51 Filed: 03/25/20 Page: 2 of 2 PAGEID #: 511




Anthony I. Paronich (admitted pro hac vice)       David J. Butler, Trial Attorney (0068455)
Paronich Law, P.C.                                Michael J. Zbiegien, Jr. (0078352)
350 Lincoln Street, Suite 2400                    Taft Stettinius & Hollister LLP
Hingham, MA 02043                                 65 East State Street, Suite 1000
(508) 221-1510                                    Cincinnati, OH 43215
anthony@paronichlaw.com                           (614) 221-2838
                                                  (614) 221-2007 facsimile
Counsel for Plaintiff                             mzbiegien@taftlaw.com
                                                  dbutler@taftlaw.com

                                                  Counsel for Defendant




                                              2
